DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 and 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walker (US Pat No. 2018/0198214A) and in view of Shehan (US Pat No. 2017,0324171).
As per claim 1, Walker discloses an antenna system (see fig. 1) comprising a main spherical reflecting dish (see fig. 1, 140); and an antenna feed system (see fig. 1 and fig. 2A, 160) having a plurality of antenna elements (see at least fig. 2A, 250), wherein the antenna feed system is disposed on an axis of the main spherical reflecting dish (see fig. 1 and fig. 2A & 2B).
Walker disclose such an antenna feed system (se rejected claim 1) but specially not a spherical antenna feed system. However, Shehan disclose such a spherical antenna feed system having plurality of antenna elements disposed on a spherical surface (see abstract, fig. 1C & 1D). There, it would have been obvious to one of ordinary skill in the art at the time of invention for Walker to deployed such a spherical antenna feed system, as taught by Shehan, to provide an increase in data rates in order to meet system demands for capacity and throughput.
As per claim 2, the improved antenna system of Walker and Shehan further disclosed the plurality of antenna elements is disposed on a convex surface of the spherical surface (see Shehan, abstract, fig. 1C & 1D) facing the main spherical reflecting dish (it is clear that the antenna feed facing the main spherical reflecting dish, see Walker, fig. 1).
As per claims 3 and 20, as rejected above in claim 2, the improved antenna system of Walker and Shehan further disclose variation of arrangements of the antenna elements arrays disposed on the convex surface of the reflector dish and that such an antenna’s elements to be disposed that is no more than half a size of the reflector dish (see Walker, fig. 2A, see Shehan, fig. 1A, 1C).
As per claim 4, the improved antenna system of Walker and Shehan further disclosed a beamforming module configured to activate one or more groups of antenna elements of the plurality of antenna elements based at least on a scanning sequence (see Walker, fig. 1, 170, see Shehan, fig. 4A, 0069 and 0081-0082).
As per claim 5, the improved antenna system of Walker and Shehan further disclosed a beamforming module configured to activate one or more antenna elements within a group of antenna based at least on a scanning sequence (see Walker, fig. 1, 170, see Shehan, fig. 4A, 0069 and 0081-0082).
As per claim 6, the improved antenna system of Walker and Shehan further disclosed a beamforming module configured scan a portion of the main spherical reflecting dish by activating one or more groups of antenna elements of the plurality of antennas (see Walker, fig. 1, 170, see Shehan, fig. 4A, 0069 and 0081-0082).
As per claim 7, the improved antenna system of Walker and Shehan further disclosed the beamforming module is configured to scan a portion of the main spherical reflecting dish by activating the one or more groups of antenna elements of the plurality of antennas based at least on a phase gradient (see Walker, fig. 1, 170, 0041, see Shehan, fig. 4A, 0069 and 0081-0082).
As per claim 8, the improved antenna system of Walker and Shehan further disclosed the beamforming module is configured to activate one or more groups of antenna elements of the plurality of antennas based at least on a frequency band of signals to be detected (see Walker, fig. 1, 170, 063-0066, see Shehan, fig. 4A, 0016-0018, 0069 and 0081-0082).
As per claims 9-10, the improved antenna system of Walker and Shehan further disclosed the beamforming module comprises amplifiers and phase-shifters (see Walker, 0062 and see Shehan, 0056) but not explicitly that the amplifiers and phase-shifters are of analog or digital. However, such analog/digital amplifiers and phase-shifters are well-known in the art and wherein utilizing such amplifiers and phase-shifters to promote improvements to power savings and, in some examples, may promote spectral efficiency, higher data rates, and enhanced efficiency for high reliability and low latency operations, among other benefits.
As per claim 11, the improved antenna system of Walker and Shehan further disclosed the plurality of antenna elements are arranged in a 3D spherical shape (see Shehan, fig. 1C & 1D).
As per claim 19, Walker discloses a spherical reflector antenna system comprising a main spherical reflector dish (see fig. 1, 140); a plurality of antenna elements (see at least fig. 2A, 250), the plurality of antenna elements configured to receive reflected electromagnetic waves from the main spherical reflector (see fig. 1); and a beamforming module configured to activate one or more groups of antenna elements of the plurality of antenna elements based at least on an activation pattern (see fig. 1, 160).
Walker disclose such an antenna feed system (se rejected claim 1) but specially not a spherical antenna feed system. However, Shehan disclose such a spherical antenna feed system having plurality of antenna elements disposed on a spherical surface (see abstract, fig. 1C & 1D). There, it would have been obvious to one of ordinary skill in the art at the time of invention for Walker to deployed such a spherical antenna feed system, as taught by Shehan, to provide an increase in data rates in order to meet system demands for capacity and throughput.
As per claim 21, the improved antenna system of Walker and Shehan further disclosed the main spherical reflecting dish having a spherical reflective surface on an inner surface of the main spherical reflecting dish (see Walker, fig. 1, see Shehan, fig. 1J).
Response to Arguments
Applicant's arguments filed 02/04/22 have been fully considered but they are not persuasive.
The Applicant’s stated that, “Accordingly, the Office Action alleges that Shehan provides such a teaching. Applicant respectfully disagrees. Shehan discloses a spherical dielectric lens 100 having feed antenna elements 110. In Shehan, the feeds are not spherical. Rather, a dielectric lens 100 is spherical. Because Shehan does not teach or suggest a spherical feed, Shehan cannot be combined with Walker to teach or suggest the antenna system of claim 1. In response to the Applicant, see specification (0026-0027), “spherical feed 310 has a non-planar surface 315 such as, but not limited to, a portion of a spherical surface, a portion of a polyhedron, a portion of a paraboloid, or a conical surface. In some embodiments, non-planar surface 315 can be a portion of sphere. Non-planar surface 315 of spherical feed  310 can be a convex surface facing spherical reflector 305. The size of non-planar surface 315 can be based on at least on an attribute of spherical reflector 305. For example, the size of non-planar surface 315 can be based on the diameter of spherical reflector 305. In another example, the size of non-planar surface 315 can be based on the main focal length of spherical reflector 305. Non-planar antenna array 315 can be an array of antenna elements (see FIG. 4A). Non-planar antenna array 315 can be disposed to conform with the shape of non-planar surface”, and wherein Shehan disclosed a spherical feed (see fig. 1C, 100), wherein the spherical feed 100 comprising a housing/body 102 having convex surface (see fig. 1A, 104, 130) and wherein plurality of radiating antenna feed elements (see fig. 1A, 110 disposed on the surface of the housing. Therefore, the rejection is proper.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Pablo Tran whose telephone number is (571)272-7898.  The examiner normal hours are 9:30 -5:00 (Monday-Friday). If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jinsong Hu, can be reached at (571)272-3965. The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) System. Status information for
Published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see httpr//pair-directauspto.gov. Should
You have questions on access to the Private PAIR system, contact the Electronic
Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or CANADA) or 571-272-1000.
May 7, 2022

/PABLO N TRAN/Primary Examiner, Art Unit 2643